DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/21. Claims 9-14 have been examined on the merits.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150064912 (Jang et al) in view of US 20190393303 (Choi et al).
Concerning claim 9, Jang discloses a semiconductor device, comprising: a base (Fig. 11A right side of substrate portion under 18+20) on a substrate; and a first fin-shaped structure (11B) adjacent to the base.
 Jang does not disclose wherein a surface of the substrate between the base and the first fin-shaped structure comprises a first curve concave upward. a second fin-shaped structure adjacent to the first fin-shaped structure or wherein a surface of the substrate between the first fin-shaped structure and the second fin-shaped structure comprises a second curve concave upward.
However, Choi discloses a fin configuration in which a surface of the substrate between the base and first fin shaped structure comprises a first curve concave upward (Fig. 4B and [0047]-[0048]), wherein a surface of the substrate between the first fin-shaped structure and the second fin-shaped structure comprises a second curve concave upward (Choi Fig. 4B, Tr1 and Tr2). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore absent evidence that the claimed configuration is significant it would have been obvious to one of ordinary skill in the art to form a surface of the substrate between the base and the first fin-shaped structure and second fin-shaped structure with a concave curve upward  because of its known use in the prior art as evidenced by Choi. 
Continuing to claim 10, Jang discloses wherein top surfaces of the base and the first fin-shaped structure are coplanar (Fig. 11A).
As to claims 12 and 13, Jang in view of Choi discloses wherein the first curve and the second curve comprise same curvature (Choi Fig. 4B) and wherein the first curve and the second curve comprise different curvatures (Choi Fig. 4B).
Pertaining to claim 14, Jang discloses wherein a pitch between the first fin-shaped structure and the second fin-shaped structure is less than a pitch between the base and the first fin-shaped structure (Fig. 11A).

Response to Arguments

Applicant's arguments filed 02/09/22 have been fully considered but they are not persuasive. Applicant argues that only a single curve concave upward is shown in Fig. 4B and thus the limitations of the second fin-shaped structure comprises a second curve concave upward. The examiner disagrees. 
    PNG
    media_image1.png
    629
    777
    media_image1.png
    Greyscale

The annotated reproduction of Fig. 4B shows two different curves concave upward between Tr1 and Tr2. Therefore the examiner believes that the aforementioned limitation is met and the rejection stands.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	04/29/22